UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-26542 CRAFT BREW ALLIANCE, INC. (Exact name of registrant as specified in its charter) Washington 91-1141254 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 929 North Russell Street Portland, Oregon97227 (Address of principal executive offices) (503) 331-7270 (Registrant’s telephone number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (See the definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Check one: Large Accelerated Filer o Accelerated Filer x Non-accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of shares of the registrant’s common stock outstanding as of August 3, 2012 was 18,869,606. CRAFT BREW ALLIANCE, INC. INDEX TO FORM 10-Q PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets (unaudited) – June 30, 2012 and December 31, 2011 2 Consolidated Statements of Income (unaudited) - Three and Six Months Ended June 30, 2012 and 2011 3 Consolidated Statements of Comprehensive Income (unaudited) – Three and Six Months Ended June 30, 2012 and 2011 4 Consolidated Statements of Cash Flows (unaudited) - Six Months Ended June 30, 2012 and 2011 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION Item 1A. Risk Factors 22 Item 6. Exhibits 23 Signatures 24 1 Index PART I - FINANCIAL INFORMATION Item 1.Financial Statements CRAFT BREW ALLIANCE, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands, except per share amounts) June 30, December 31, Assets Current assets: Cash $ $ Accounts receivable, net Inventories Deferred income tax asset, net Other current assets Total current assets Property, equipment and leasehold improvements, net Goodwill Intangible and other assets, net Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued salaries, wages and payroll taxes Refundable deposits Other accrued expenses Current portion of long-term debt and capital lease obligations Total current liabilities Long-term debt and capital lease obligations, net of current portion Fair value of derivative financial instruments Deferred income tax liability, net Other liabilities Total liabilities Commitments and contingencies Common shareholders' equity: Common stock, $0.005 par value. Authorized 50,000,000 shares; issued and outstanding 18,869,006 and 18,844,817 94 94 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total common shareholders' equity Total liabilities and common shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 2 Index CRAFT BREW ALLIANCE, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Sales $ Less excise taxes Net sales Cost of sales Gross profit Selling, general and administrative expenses Operating income Income from equity method investment - - Gain on sale of Fulton Street Brewery, LLC - - Interest expense ) Interest income and other, net ) 7 (6 ) 20 Income before income taxes Income tax provision Net income $ Basic and diluted net income per share $ Shares used in basic per share calculations Shares used in diluted per share calculations The accompanying notes are an integral part of these financial statements. 3 Index CRAFT BREW ALLIANCE, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) For the Three Months Ended June 30, For the Six Months Ended June 30, Net income $ Unrealized gains on derivative hedge transactions, net of tax 58 7 69 Comprehensive income $ The accompanying notes are an integral part of these financial statements. 4 Index CRAFT BREW ALLIANCE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended June 30, Cashflows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Income from equity method investment, net of distributions received - ) Gain on sale of Fulton Street Brewery, LLC - ) Deferred income taxes Stock-based compensation Other ) ) Changes in operating assets and liabilities: Accounts receivable, net ) Inventories ) ) Other current assets ) ) Other assets - ) Accounts payable and other accrued expenses Accrued salaries, wages and payroll taxes 27 Refundable deposits Net cash provided by operating activities Cash flows from investing activities: Expenditures for property, equipment and leasehold improvements ) ) Proceeds from sale of property, equipment and leasehold improvements 37 49 Proceeds from the sale of Fulton Street Brewery, LLC Net cash provided by (used in) investing activities ) Cash flows from financing activities: Principal payments on debt and capital lease obligations ) ) Net borrowings under revolving line of credit - ) Proceeds from issuances of common stock 3 13 Net cash used in financing activities ) ) Increase in cash Cash: Beginning of period End of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes, net The accompanying notes are an integral part of these financial statements. 5 Index CRAFT BREW ALLIANCE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1.Basis of Presentation General The accompanying financial statements and related notes should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2011 (“2011 Annual Report”). These consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Accordingly, certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. These consolidated financial statements are unaudited but, in the opinion of management, reflect all material adjustments necessary to present fairly our consolidated financial position, results of operations and cash flows for the periods presented. All such adjustments were of a normal, recurring nature. The results of operations for such interim periods are not necessarily indicative of the results of operations for the full year. Reclassifications Certain immaterial amounts in the prior periods’ Consolidated Financial Statements have been reclassified to conform to the current period’s presentation. Note 2.Recent Accounting Pronouncements In June 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-05, “Comprehensive Income: Presentation of Comprehensive Income.” This standard requires the presentation of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The new standard also requires presentation of adjustments for items that are reclassified from other comprehensive income to net income in the statement where the components of net income and the components of other comprehensive income are presented. ASU No. 2011-05 was amended by ASU No. 2011-12, which defers the effective date for amendments to the presentation of reclassification of items out of accumulated other comprehensive income. To comply with the requirements of ASU No. 2011-05, we included Consolidated Statements of Comprehensive Income immediately following the Consolidated Statements of Operations. The adoption of ASU No. 2011-05 did not have any effect on our financial position, results of operations, or cash flows. In May 2011, the FASB amended ASC 820, “Fair Value Measurements.” This amendment is intended to result in convergence between U.S. GAAP and International Financial Reporting Standards (“IFRS”) requirements for measurement of and disclosures about fair value. This guidance clarifies the application of existing fair value measurements and disclosures, and changes certain principles or requirements for fair value measurements and disclosures. The updated guidance is effective on a prospective basis for financial statements issued for interim and annual periods beginning after December 15, 2011. The adoption of this guidance effective January 1, 2012 did not have a material impact on our consolidated financial statements. Note 3. Inventories Inventories, except for pub food, beverages and supplies, are stated at the lower of standard cost or market. Pub food, beverages and supplies are stated at the lower of cost or market. We regularly review our inventories for the presence of obsolete product attributed to age, seasonality and quality. If our review indicates a reduction in utility below the product’s carrying value, we reduce the product to a new cost basis. We record the cost of inventory for which we estimate we have more than a twelve-month supply as a component of Intangible and other assets on our Consolidated Balance Sheets. 6 Index Inventories consisted of the following (in thousands): June 30, December 31, Raw materials $ $ Work in process Finished goods Packaging materials Promotional merchandise Pub food, beverages and supplies $ $ Work in process is beer held in fermentation tanks prior to the filtration and packaging process. Note 4.Related Party Transactions Note Payable In connection with our merger with Kona Brewing Company in 2010 (the “KBC Merger”), we assumed an obligation for a promissory note payable (“Related Party Note”) to a counterparty that was a significant KBC shareholder and remains a shareholder of Craft Brew Alliance, Inc. The Related Party Note is secured by the equipment comprising a photovoltaic cell generation system (“photovoltaic system”) installed at our brewery located in Kailua-Kona, Hawaii. Accrued interest on the Related Party Note is due and payable monthly at a fixed interest rate of 4.75%, with monthly loan payments of $16,129. Any unpaid principal balance and unpaid accrued interest under the Related Party Note will be due and payable on November 15, 2014. The balance on the Related Party Note was $434,000 and $519,000 as of June 30, 2012 and December 31, 2011, respectively. Transactions with Anheuser-Busch, LLC (“A-B”) Transactions with A-B consisted of the following (in thousands): Three Months Ended June 30, Six Months Ended June 30, Gross sales to A-B $ Margin fee paid to A-B, classified as a reduction of Sales Sales to Fulton Street Brewery, LLC (“FSB”), through a contract brewing arrangement, classified in Sales(1) 1,107 1,017 2,485 1,293 Handling, inventory management, royalty and other fees paid to A-B, classified in Cost of sales 116 138 230 274 Amounts received from A-B for lost keg fees and forfeited deposits, included as a reduction of Property, equipment and leasehold improvements, net 28 107 32 120 We owned 42% of FSB prior to it becoming a wholly owned subsidiary of A-B in May 2011 and, accordingly, transactions with FSB are considered to be related party transactions in all periods. 7 Index Amounts due to or from A-B were as follows (in thousands): June 30, December 31, Amounts due from A-B related to beer sales pursuant to the A-B distributor agreement $ $ Amounts due from FSB related to beer sales pursuant to a contract brewing arrangement Refundable deposits due to A-B ) ) Amounts due to A-B for services rendered ) ) Net amount due from A-B $ $ Operating Leases We lease our headquarters office space, restaurant and storage facilities located in Portland, land and certain equipment from two limited liability companies, both of whose members include our current Board Chair and a nonexecutive officer. Lease payments to these lessors were as follows (in thousands): Three Months Ended June 30, Six Months Ended June 30, $
